DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 8 September 2022.
Claims 1-2, 4-7, 9-16 are currently pending.
Claims 1, 4, and 9 are been amended and is hereby entered.
Claims 3 and 8 has been canceled.
Claims 10-15 have been withdrawn.  
Claim 16 has been added. 

Response to Arguments
Claim Objections
Claims 1 was objected to for informalities.  Applicant has amended the claim to overcome the objection.  Accordingly, the objection of claim 1 has been withdrawn.  

Claim Rejections - 35 USC § 112

Claims 1-2, 4-7 and 9 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite .  Applicant has amended the claims to overcome or render moot each of the rejections.  Accordingly, the rejection of 1-2,4-7, 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn.
Claim Rejections - 35 USC § 103
Claims 1, 2, and 4-6 and 9 were rejected under 35 U.S.C. § 103 as being unpatentable over (US PG Pub. 2020/0180610, hereinafter "Schneider") in view of Riess et al. (USPG Pub. 2019/0049992, hereinafter "Riess"). Further claim 7 was rejected under 35 U.S.C. § 103 as being unpatentable over Schneider and Riess further in view of Bai.  Applicant’s arguments and amendments Applicant’s arguments and amendments, see pages 8-11 of the response, filed 8 September 2022, with respect to the rejection(s) of claim(s) 1, 2, and 4-6 and 9 were rejected under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mullen (US Patent No. 10,275,664, hereinafter "Mullen") and Kim et al. (USPG Pub. 2020/0183389, hereinafter "Kim").

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-6, and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mullen (US Patent No. 10,275,664, hereinafter "Mullen").
Regarding claim 1, Mullen discloses a method comprising: 
monitoring, by a vehicle, current road conditions using captured real-time data indicative of a driving environment associated with a roadway being traversed by the vehicle, wherein monitoring the current road conditions comprises (see at least Mullen Figures 2-4 and associated description, for example, see Figure 2 and column 8, line 38 through col 9 line 31, “the speed component 104 may process the view(s) to identify attributes of environment depicted in the perception data (e.g., image, LIDAR data, radar data, ultrasound data, or other perception data).” 
capturing the real-time data from one or more vehicle sensors of the vehicle, wherein the captured real-time data is from one or more vehicle sensors sensing the current road conditions associated with a roadway being traversed by the vehicle (see at least Mullen Figures 2-4 and associated description, for example, see Figure 2 and column 8, lines 38-60 “the speed component 104 may process the view(s) to identify attributes of environment depicted in the perception data (e.g., image, LIDAR data, radar data, ultrasound data, or other perception data). FIG. 2 is a perspective view of a residential street environment 200. In one embodiment, the speed component 104 may identify environmental attributes, which include values or objects such as a road width 202, one or more houses 204, one or more trees 206, one or more parking strips 208, one or more curbs 210, one or more driveways 212, sidewalks 214, or other attributes of the residential street environment 200. For example, the speed component 104 may use one or more image processing algorithms (such as edge finding, signature matching, or the like) to detect edges of objects or features and identify objects or features in the residential street environment 200. For example, the speed component 104 may determine a speed limit based on determining that a vehicle is currently in a residential environment. For example, the speed component 104 may determine that a speed limit is 25 MPH or 35 MPH, or less, in a residential environment depending upon the attributes of the particular street environment 200.”) and 
collecting federated real-time data from multiple communication points communicatively connected to the vehicle, the federated real-time data indicating the driving environment associated with the roadway being traversed by the vehicle, and wherein collecting the federated real-time data comprises receiving data via vehicle -to-vehicle (V2V) communication between the vehicle and one or more other vehicles on the roadway; (see at least Mullen column 7, lines 30-60, “During V2V communication the transceiver 118 may receive information from other vehicles about their locations, other traffic, accidents, road conditions, the locations of parking barriers or parking chocks, or any other details that may assist the vehicle and/or automated driving/assistance system 102 in driving accurately or safely.”); 
predicting, by the vehicle, a dynamic speed limit based on the captured real-time data from the one or more vehicle sensors of the vehicle, wherein the predicted dynamic speed limit comprises a driving speed for the vehicle that is adapted for the monitored current road conditions (see at least Mullen Figures 2-4 and associated description, for example, see Figure 2 and column 8, lines 38-60 “For example, the speed component 104 may determine a speed limit based on determining that a vehicle is currently in a residential environment. For example, the speed component 104 may determine that a speed limit is 25 MPH or 35 MPH, or less, in a residential environment depending upon the attributes of the particular street environment 200.” And column 11, lines 7-10 “Based on the detected objects or attributes, the vehicle 502 may be able to determine an estimated speed limit or an actual speed limit.” and column 12 lines 25-30 “The estimator component 606 is configured to determine an estimated speed limit based on the environmental attributes. For example, the estimator component 606 may determine an estimated speed limit for an area near the vehicle based on environmental attributes determined by the attribute component 604. In one embodiment, the estimator component 606 is configured to determine the estimated speed limit based on an estimation model or a graphical model. The estimation model or graphical model may associate at least one of the one or more environmental attributes with a speed limit or an indication to adjust a speed limit.”); 
optimizing the predicted dynamic speed limit by applying the federated real-time data to analysis of the dynamic speed limit to generate an optimized dynamic speed limit when the predicted dynamic speed limit is not verified (see at least Mullen column 13, lines 20-38 “the arbitrated speed component 610 is configured to determine the arbitrated speed limit based on information provided by a third party. For example, the data provided by a third party may include a road sign detected by the one or more sensors, map data stored by the system, a vehicle-to-vehicle communication, an infrastructure-to-vehicle communication, and/or data received via a mobile network. In one embodiment, the arbitrated speed component 610 may determine the arbitrated speed limit based on a current location of the vehicle in response to determine a GPS location, map location, or other location. In one embodiment, the arbitrated speed component 610 may determine a high-confidence speed limit based on perception data gathered by one or more sensors...” and 
automatically performing a driving operation for the vehicle in accordance with the optimized dynamic speed limit, wherein the driving operation causes the vehicle to move at the driving speed that is approximately equal to the optimized dynamic speed limit when the predicted dynamic speed limit is not verified (see at least Mullen Figure 9 which discloses if there is a high confidence speed limit then that is used.  See arrow to “ Use High Confidence Speed limit” and column 14 lines 43-56, “Perception data including one or more of camera data, radar data, LIDAR data, and ultrasound data may be provided to a speed limit estimator (such as a speed component 104 and/or estimator component). The speed limit estimator estimates a speed limit based at least in part or solely on the perception data and provides the estimated speed limit to an automated driving system, driving assistances system, or the like. If a high-confidence speed limit or arbitrated speed limit is available, a learning algorithm may update the speed limit estimator (such as a database, model, function, or map) based on the current perception data and the current arbitrated speed limit.” And column 8, lines 25-30 “For example, the automated driving/assistance system 102 may determine a path and speed to drive based on information or perception data provided by any of the components 106-118.” And column 2, lines 8-20 “In some cases, a vehicle may be controlled by an automated driving system (or other “virtual driver”) that controls the vehicle using sensors, which detect the environment. In some instances, speed limit information may be available to the automated driving system or virtual driver via a map, electronic horizon, or speed limit sign. In others, the automated driving system or virtual driver may be without speed limit information, and may need to estimate a reasonable speed limit. However, if a vehicle driving system or human driver incorrectly estimates a speed limit, there may be an increased risk of an accident or speed limit violation for the vehicle.” and column 4 lines 44-65 wherein “…The automated driving/assistance system 102 may be used to automate or control operation of a vehicle or to provide assistance to a human driver. For example, the automated driving/assistance system 102 may control one or more of braking, steering, acceleration, lights, alerts, driver notifications, radio, or any other auxiliary systems of the vehicle. The automated driving/assistance system 102 includes a speed component 104, which may estimate a speed limit for a current location (e.g., based on sensor data at the current location) and may notify or alert a human driver or the automated driving/assistance system 102 of the estimated speed limit. For example, when no clear indication of a speed limit is present, the human driver or automated driving/assistance system 102 can use the estimated speed limit as a guide. And column 3 lines 1-5 “… the embodiments may be capable of training a controller or system to travel at a given speed…” )
Regarding claim 2, Mullen discloses the method of claim 1, wherein predicting a dynamic speed limit comprises applying the captured real-time data to one or more machine learning models (see at least Mullen, col 9, lines 17-30 . “…For example, additional attributes, which may be detected in residential environments, may include cars parked on or near the street, the presence of pedestrians, children, animals, pets, residential landscaping features such as flowers and bushes, or any other aspect. In some situations, machine learning algorithms may identify additional features or attributes based on images or perception data. For example, distances from a road to structures, lack of signs, presence of house numbering, mailboxes, color schemes, or any other environmental attributes may be identified by a speed learning algorithm, which may have not been specifically coded for or recognized by a human.”).
Regarding claim 5, Mullen discloses the method of claim 1, wherein performing the driving operation for the vehicle in accordance with the predicted dynamic speed limit is fully autonomous (see at least Mullen column 1, lines 14-16 and “The disclosure relates generally to methods, systems, and apparatuses for automated driving or for assisting a driver…” and claim 10, “whereby the automated driving system or the driver assistance system controls a driving speed of the vehicle based on the estimated legal speed limit.”).
Regarding claim 6, Mullen discloses the method of claim 1, wherein performing the driving operation for the vehicle in accordance with the predicted dynamic speed limit is semi-autonomous (see at least Mullen column 15, lines 34-37 “The notification component is configured to provide the estimated speed limit to an automated driving system or driver assistance system of the vehicle.” The examiner notes that Mullens discloses an automated driving system which corresponds to fully autonomous and a driver assistance system that includes alerts to a driver which corresponds to a partially autonomous system.  See also column 4, lines 48-56 “For example, the automated driving/assistance system 102 may control one or more of braking, steering, acceleration, lights, alerts, driver notifications, radio, or any other auxiliary systems of the vehicle. In another example, the automated driving/assistance system 102 may not be able to provide any control of the driving (e.g., steering, acceleration, or braking), but may provide notifications and alerts to assist a human driver in driving safely.” and claim 10, “whereby the automated driving system or the driver assistance system controls a driving speed of the vehicle based on the estimated legal speed limit.”).
Regarding claim 9, Mullen discloses the method of claim 8, wherein the collecting federated real-time data from multiple communication points comprises vehicle-to-infrastructure (V2I) communication between the vehicle and an infrastructure device (see at least Mullen  column 5, lines 8-11 “The vehicle control system 100 may also include a transceiver 118 for wireless communication with a mobile or wireless network, other vehicles, infrastructure, or any other communication system.” and column 7, lines 48-61 “The transceiver 118 may receive signals from other signal sources that are at fixed locations. Infrastructure transceivers may be located at a specific geographic location and may transmit its specific geographic location with a time stamp. Thus, the automated driving/assistance system 102 may be able to determine a distance from the infrastructure transceivers based on the time stamp and then determine its location based on the location of the infrastructure transceivers. In one embodiment, receiving or sending location data from devices or towers at fixed locations is referenced herein as vehicle-to-infrastructure (V2X) communication. In one embodiment, the term V2X communication may also encompass V2V communication.”).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mullen in view of Kim et al. (USPG Pub. 2020/0183389, hereinafter "Kim").
Regarding claim 4, Mullen discloses the method of claim 2, including verifying the speed limit, using machine learning models and driving based on the optimized dynamic speed (as shown above) but does not explicitly discloses the method of verification including the comparing steps and specifically:
determining whether the predicted dynamic speed limit is verified based on the federated real-time data, wherein determining that the predicted dynamic speed limit is verified comprises identifying a convergence between the federated real-time data and the captured real-time data and determining that the predicted dynamic speed limit is not verified comprises identifying a divergence between the federated real-time data and the captured real-time data;
upon determining that the predicted dynamic speed limit is not verified, generating the optimized dynamic speed limit, wherein the optimized dynamic speed limit is based on the predicted dynamic speed limit and optimally adapted to the monitored current road conditions; and 
However, Kim discloses determining whether the predicted dynamic speed limit is verified based on the federated real-time data, wherein determining that the predicted dynamic speed limit is verified comprises identifying a convergence between the federated real-time data and the captured real-time data and determining that the predicted dynamic speed limit is not verified comprises identifying a divergence between the federated real-time data and the captured real-time data (see at least Kim [0038] [389-422] which discusses determining if the sensors of the vehicle are unreliable by comparing the data and specifically [399] “When the information included in the map is inconsistent with the information generated by the electric component (or the information sensed by the sensor), the vehicle uses incorrect information, which causes a problem in stability of autonomous driving.” [412] “The processor 870 calculates reliability of the electric component information using information received through the communication unit 810. The processor 870 may use both the external information received from the server and the internal information received from the electric components provided in the vehicle, as variables for calculating the reliability of the electric component information.” [0419] comparing lanes detected from internal and external sources to determine if sensors are reliable “For example, for a road on which the vehicle 100 is traveling, the image sensor may provide electric component information informing two lanes as a search result, while the original map may define eight lanes. In this case, reliability of the image sensor may be calculated to be higher, and reliability of the original map may be calculated to be lower.” Though the discussion is related to general information, see also [444-445] which relates to the determination of the reliability of the speed limit predicted and is contemplated by Kim to be the information that is compared.   “A dynamic object is made to be sensed by at least one electric component and included in the original map. On the other hand, the local object is sensed by an image sensor. For example, a speed limit sign may be set as a local object, and location information of the speed limit sign may be included. The image sensor may sense the speed limit sign as a local object, and generate the sensed location information as electric component information. Reliability of the electric component information is calculated by comparing the local objects with the plurality of dynamic objects included in the original map (S1530).”) 
upon determining that the predicted dynamic speed limit is not verified, generating the optimized dynamic speed limit, wherein the optimized dynamic speed limit is based on the predicted dynamic speed limit and optimally adapted to the monitored current road conditions (see at least Kim [421] “In one example, the processor 870 may determine based on the reliabilities whether or not to generate a processed map using the electric component information. In generating the processed map, the processor 870 may exclude electric component information having reliability lower than a processing criterion and include electric component information having reliability higher than or equal to the processing criterion.”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mullen with the teaching of Kim to exclude information for the sensors which is inconsistent with information retrieved from the federated sources in order to avoid unreliable sensor data which can cause instability of autonomous driving (see Kim {399]).
Regarding claim 16,  Mullen discloses the method of claim 4, further comprising: upon determining that the predicted dynamic speed limit is verified, performing the driving operation for the vehicle in accordance with the predicted dynamic speed limit, wherein the driving operation causes the vehicle to move at the driving speed that is approximately equal to the predicted dynamic speed limit (see at least Mullen column 11, 5-20, “In one embodiment, the vehicle 502 may process perception data to detect the presence of another vehicle 508, signs 510 or 512, an intersecting road 514, or any other environmental attributes discussed in relation to FIGS. 2-4 or elsewhere in the disclosure. Based on the detected objects or attributes, the vehicle 502 may be able to determine an estimated speed limit or an actual speed limit. For example, the sign 512 may be a speed limit sign that states an actual speed limit for the road 500. If a known speed limit can be detected or identified, the vehicle 502 may use perception data for machine learning or training of an estimation model to provide such known speed limit information to the vehicle 502. The term “known speed limit” may also be referred to herein as a high-confidence speed limit, arbitrated speed limit, or actual legal speed …”)
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mullen in view of Bai et al. (USPG Pub. 2020/0050209, hereinafter "Bai").
Regarding claim 7, Mullen discloses the method as claimed including a dashboard display for alerting the driver or passenger of a vehicle (see at least Mullen column 5, lines 15-25 “The vehicle control system 100 may also include one or more displays 122, speakers 124, or other devices so that notifications to a human driver or passenger may be provided. The display 122 may include a heads-up display, dashboard display or indicator, a display screen, or any other visual indicator, which may be seen by a driver or passenger of a vehicle. The speakers 124 may include one or more speakers of a sound system of a vehicle or may include a speaker dedicated to driver notification.”).  
However, Mullen does not explicitly disclose displaying the predicted dynamic speed limit.
Bai teaches automatically displaying the dynamic speed limit in a dashboard display of the vehicle (see at least Bai, ¶14 “graphical HMI or other suitable in-vehicle display device may…display the selected speed limit candidate”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Bai to display the dynamic speed limit predicted in in the dashboard of the vehicle of Mullen in order to alert the driver and occupants of the safe and prudent speed to traverse.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A./Examiner, Art Unit 3662 

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662